Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to Applicant’s amendments, filed 8/3/2022, the claims are no longer interpreted under 35 .U.S.C. 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Mansfield (applicant’s representative) on 8/10/2022.
The application has been amended as follows: 
*NOTE – unlisted claims remain unchanged from the filing of 8/3/2022.
Claim 1 (Currently amended). A skin treatment apparatus, comprising: 
a housing having a top end and a bottom end; 
a treatment head attached to the top end of the housing and arranged to exfoliate skin within a treatment area;
a cooling plate provided on the bottom end of the housing arranged to cool skin within the treatment area;
a rechargeable battery disposed within the housing; 
a charging base having a recess arranged to receive the bottom end of the housing, wherein the battery is configured to be inductively charged via power supplied to the charging base; and
a removable cooling treatment head interchangeable with the treatment head.
Claim 6 (Currently amended). A microdermabrasion apparatus, comprising: 
a housing having a top end and a bottom end; 
a microdermabrasion treatment head attached to the top end of the housing and having a top rim arranged to exfoliate skin within a treatment area;
a cooling plate provided on the bottom end of the housing arranged to cool skin within the treatment area;
a rechargeable battery disposed within the housing; 
a charging base having a recess arranged to receive the bottom end of the housing, wherein the battery is configured to be inductively charged via power supplied to the charging base; and
a removable cooling treatment head interchangeable with the microdermabrasion treatment head.
Claim 21 (Canceled). 
Claim 22 (Currently amended). The skin treatment apparatus of claim 1, wherein the cooling treatment head is constructed from a metallic material and cooled via a Peltier device.
Claim 23 (Currently amended). The skin treatment apparatus of claim 1, wherein the cooling treatment head is generally planar.
Claim 24 (Canceled).
Claim 25 (Currently amended). The microdermabrasion apparatus of claim 6, wherein the cooling treatment head is constructed from a metallic material and cooled via a Peltier device.
Claim 26 (Currently amended). The microdermabrasion apparatus of claim 6, wherein the cooling treatment head is generally planar.

Allowable Subject Matter
Claims 1-3, 6-8, 11-13, 22, 23, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record include Broekhuizen et al (US 2012/0090181), Geva et al (US 2011/0106067) and Rhoades (US 2006/0058714). Broekhuizen et al discloses a skin treatment apparatus (201) (Fig. 2; [0032], personal care apparatus with skin care means), comprising: a housing (202 and 205) having a top end (203) and a bottom end (206); a treatment head (204) attached to the top end of the housing and arranged to exfoliate skin within a treatment area ([0005], e.g. skin care functions including microdermabrasion are possible for skin benefit functions); and a cooling plate (i.e. surface) (207) provided on the bottom end of the housing arranged to cool skin within the treatment area ([0032]; Fig. 2); and a rechargeable battery ([0029]).  Geva et al further teaches a skin treatment apparatus ([0005]) having a rechargeable battery (112) disposed within the housing (110) of the hand-held skin treatment apparatus.  A charging base (180) is provided with a recess arranged to receive the bottom end of the housing, wherein the battery is configured to be inductively charged via power supplied to the charging base ([0008], [0025], [0040, [0063]; Figs 1-4).  Rhoades teaches a skin treatment apparatus, comprising interchangeable treatment heads ([0037]), wherein cooling is one of the treatments ([0031], [0085], [0087], [0109]).  
However, none of the prior art, alone or in combination, disclose or fairly suggest either the claimed apparatus as presently recited in amended independent claims 1 or 6.  Though a cooling plate and an interchangeable cooling treatment head are separately known in the prior art, there is no suggestion to combine the two to have an apparatus having both a cooling plate provided on the bottom end of the housing as well as a treatment attached to the top end of the housing, wherein a removable cooling treatment head is interchangeable with the treatment head.  Broekhuizen et al discloses the cooling member (207) is used for applying a cooling effect to the skin after epilation to cure the pain caused during epilation ([0032]).  Therefore, Broekhuizen et al alone already discloses the need for applying a cooling element and the solution for doing so (via a cooling member on the bottom of housing).  Broekhuizen et al discloses the advantage of such a configuration as the user only has to switch from the top side to the bottom side to start curing the pain ([0032]).   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771